Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Response to Arguments
Applicant's arguments with respect to claims 1, 10, and 18 have been considered but are moot in view of the new ground(s) of rejection. Applicant’s arguments are directed to the amended subject matter; new citations of prior art are provided below.
	
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phillips et al. US 20110060587 A1 (hereinafter Phillips) in view of Orcutt; Jason Eugene et al. US 8949781 B1 (hereinafter Orcutt).
Re claims 1, 10, and 18, Phillips teaches

displaying, by a natural language module of the client device, a natural language user interface; (user inputs raw voice or text into an application, 0061, 0099, 0101, 0189, 0194 with fig. 1, 1c, 7, and 7c)
receiving, by the natural language module, user input comprising a natural language command that instructs 
10generating, by the natural language module of the client device, natural language data based on the natural language command; (data to be transmitted externally and processed 0061, 0099, 0101, 0189, 0194 with fig. 1, 1c, 7, and 7c expressly “speech may be communicated and recognized by an external speech recognition facility to produce an external output”)
communicating the natural language data to a service provider system over a network; (hosted server in network, data to be transmitted externally and processed 0061, 0099, 0101, 0189, 0194 with fig. 1, 1c, 7, speech may be communicated and recognized by an external speech recognition facility to produce an external output”)
receiving, by the client device from the service provider system over the network, executable script generated from the natural language data at the service provider system, the executable script configured to cause the client application to perform the action blind execution the client application; and (an external server to process speech data and communicate code such as Java or C back to the local application from an ASR client externally, at an external recognition server i.e. “other than the device itself”. Looking closely at embodiments 0057 with supplemental 0061 and 0062 in light of fig. 1c and 1d element 110 and 102, we see that ASR client 118 exists on a hosted server, therefore using the premise of 0057 server-based only operation the applications in 120 are merely existing on the local device but processed as in fig. 1d external i.e. element 114 is processed by 102 ASR client. In other words “speech recognition is performed in a location other than the device itself, such as in a networked location” (see 0057).…the command is processed with ASR performed externally and vocabulary for instance adapted externally, in other words, processing externally but executing locally at n-number of applications 112 based on context of input identified in command e.g. “Send SMS” versus “Directions to” versus “Play song, data to be transmitted externally and processed 0061, 0099, 0101, 0189, 0194 with fig. 1, 1c, 7, and 7c expressly “speech may be communicated and recognized by an external speech recognition facility to produce an external output”)
blindly executing, by the client device, the executable script received from the service provider to perform the action of the natural language command, the blindly executing the executable script received from the service provider causing the action of the natural language command to be performed by the client application without any additional processing of the executable script at the client device  (an external server to process speech data and communicate code such as Java or C back to the local application from an ASR client externally, at an external recognition server i.e. “other than the device itself”. Looking closely at embodiments 0057 with supplemental 0061 and 0062 in light of fig. 1c and 1d element 110 and 102, we see that ASR client 118 exists on a hosted server, therefore using the premise of 0057 server-based only operation the applications in 120 are merely existing on the local device but processed as in fig. 1d external i.e. element 114 is processed by 102 ASR client. In other words “speech recognition is performed in a location other than the device itself, such as in a networked location” (see 0057).…blindly as in using the external speech facility to process the data BUT executing it inherently in the local application, the command is processed with ASR performed externally and vocabulary for instance adapted externally, in other words, processing externally but executing locally at n-number of applications 112 based on context of input identified in command e.g. “Send SMS” versus “Directions to” versus “Play song, data to be transmitted externally and processed 0061, 0099, 0101, 0189, 0194 with fig. 1, 1c, 7, and 7c expressly “speech may be communicated and recognized by an external speech recognition facility to produce an external output” and 0097 access to greater information)
However while scripts and codes can serve the same purposes in the context of general execution, Phillips teaches code sent and executed by an application but fails to teach executable scripts, that blindly executed per se (in the event blind execution is not covered in Phillips)… (Orcutt the server may send one or more client-side scripts in a scripting language (e.g., JavaScript) that are to be executed by the client application in order to make the software application more interactive… while Orcutt mentions inefficiencies in resources, this does not play a role in the decision to successfully execute such a process col 1 lines 25-45 and col 17 lines 34-44 with fig. 1 and 15)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Phillips to incorporate the above claim limitations as taught by Orcutt to allow for execution of a global script thereby improving Phillips to include the ability to support various types of similar applications on a single script e.g. display settings such as the size of windows or other features that can change such as device size etc. in an application, wherein further using a larger script is analogous with large data transmission in modern times 

Re claim 2, Phillips teaches
(Original) The method as described in claim 1, wherein the natural language data is generated without performing natural language processing locally at the client device.  (using the external speech facility to process the data BUT executing it inherently in the local application, the command is processed with ASR performed externally and vocabulary for instance adapted externally, in other words, processing externally but executing locally at n-number of applications 112 based on context of input identified in command e.g. “Send SMS” versus “Directions to” versus “Play song, data to be transmitted externally and processed 0061, 0099, 0101, 0189, 0194 with fig. 1, 1c, 7, and 7c expressly “speech may be communicated and recognized by an external speech recognition facility to produce an external output” and 0097 access to greater information)


Re claim 3, Phillips teaches
(blindly as in using the external speech facility to process the data BUT executing it inherently in the local application, the command is processed with ASR performed externally and vocabulary for instance adapted externally, in other words, processing externally but executing locally at n-number of applications 112 based on context of input identified in command e.g. “Send SMS” versus “Directions to” versus “Play song, data to be transmitted externally and processed 0061, 0099, 0101, 0189, 0194 with fig. 1, 1c, 7, and 7c expressly “speech may be communicated and recognized by an external speech recognition facility to produce an external output” and 0097 access to greater information)
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Phillips to incorporate blindly executing as taught by Phillips embodiments as in 0097, 0099, and 0101 to allow for processing of speech i.e. natural language to handled externally without the need for any local processing, only the execution is at the local device, wherein the external processing has access to greater information with more comprehensive results thereby enhancing at least vocabulary and language models.


Re claim 4, Phillips teaches
 (Original) The method as described in claim 1, wherein the natural language interface includes a text-input control and the natural language data includes raw textual data comprising text entered into the text-input control of the natural language interface.  (the same concept applies for speech or text inherently since the end result is text, using the external speech facility to process the data BUT executing it inherently in the local application, the command is processed with ASR performed externally and vocabulary for instance adapted externally, in other words, processing externally but executing locally at n-number of applications 112 based on context of input identified in command e.g. “Send SMS” versus “Directions to” versus “Play song, data to be transmitted externally and processed 0061, 0099, 0101, 0182, 0189, 0194 with fig. 1, 1c, 7, and 7c expressly “speech may be communicated and recognized by an external speech recognition facility to produce an external output” and 0097 access to greater information, including metadata appended to the recording)


Re claim 5, Phillips teaches
 (Original) The method as described in claim 1, wherein the natural language interface includes a voice-input control and the natural language data comprises raw voice data captured by one or more microphones of the client device in response to a user selection of the voice-input control of the natural 10language user interface.  (the same concept applies for speech or text inherently since the end result is text, using the external speech facility to process the data BUT executing it inherently in the local application, the command is processed with ASR performed externally and vocabulary for instance adapted externally, in other words, processing externally but executing locally at n-number of applications 112 based on context of input identified in command e.g. “Send SMS” versus “Directions to” versus “Play song, data to be transmitted externally and processed 0061, 0099, 0101, 0182, 0189, 0194 with fig. 1, 1c, 7, and 7c expressly “speech may be communicated and recognized by an external speech recognition facility to produce an external output” and 0097 access to greater information, including metadata appended to the recording)



Re claim 6, Phillips teaches
 (Original) The method as described in claim 1, wherein the natural language data communicated to the service provider system further includes an identifier of the client application.  (metadata appended to the recording using the external speech facility to process the data BUT executing it inherently in the local application, the command is processed with ASR performed externally and vocabulary for instance adapted externally, in other words, processing externally but executing locally at n-number of applications 112 based on context of input identified in command e.g. “Send SMS” versus “Directions to” versus “Play song, data to be transmitted externally and processed 0061, 0099, 0101, 0182, 0189, 0194 with fig. 1, 1c, 7, and 7c expressly “speech may be communicated and recognized by an external speech recognition facility to produce an external output” and 0097 access to greater information, including metadata appended to the recording)


Re claim 7, Phillips teaches
(identifier per application to operate 0063, using the external speech facility to process the data BUT executing it inherently in the local application, the command is processed with ASR performed externally and vocabulary for instance adapted externally, in other words, processing externally but executing locally at n-number of applications 112 based on context of input identified in command e.g. “Send SMS” versus “Directions to” versus “Play song, data to be transmitted externally and processed 0061, 0099, 0101, 0182, 0189, 0194 with fig. 1, 1c, 7, and 7c expressly “speech may be communicated and recognized by an external speech recognition facility to produce an external output” and 0097 access to greater information, including metadata appended to the recording)


Re claim 8, Phillips teaches
208. (Original) The method as described in claim 1, wherein the natural language module comprises an extension installed for the client (fig. 4 is the ASR client in fig. 1c as an extension, using the external speech facility to process the data BUT executing it inherently in the local application, the command is processed with ASR performed externally and vocabulary for instance adapted externally, in other words, processing externally but executing locally at n-number of applications 112 based on context of input identified in command e.g. “Send SMS” versus “Directions to” versus “Play song, data to be transmitted externally and processed 0061, 0099, 0101, 0182, 0189, 0194 with fig. 1, 1c, 7, and 7c expressly “speech may be communicated and recognized by an external speech recognition facility to produce an external output” and 0097 access to greater information, including metadata appended to the recording)


Re claim 9, Phillips teaches
259. (Original) The method as described in claim 1, wherein the natural language data further includes content of the client application.  (based on context of input identified in command e.g. “Send SMS” versus “Directions to” versus “Play song, data to be transmitted externally and processed 0061, 0099, 0101, 0182, 0189, 0194 with fig. 1, 1c, 7, and 7c expressly “speech may be communicated and recognized by an external speech recognition facility to produce an external output” and 0097 access to greater information, including metadata appended to the recording)


Re claim 11, Phillips teaches
11. (Original) The method as described in claim 10, wherein the natural language data includes textual data comprising raw text collected at the client 20device.  (the same concept applies for speech or text inherently since the end result is text, using the external speech facility to process the data BUT executing it inherently in the local application, the command is processed with ASR performed externally and vocabulary for instance adapted externally, in other words, processing externally but executing locally at n-number of applications 112 based on context of input identified in command e.g. “Send SMS” versus “Directions to” versus “Play song, data to be transmitted externally and processed 0061, 0099, 0101, 0182, 0189, 0194 with fig. 1, 1c, 7, and 7c expressly “speech may be communicated and recognized by an external speech recognition facility to produce an external output” and 0097 access to greater information, including metadata appended to the recording)



Re claim 12, Phillips teaches
12. (Original) The method as described in claim 11, wherein the processing further comprises processing the textual data using the natural language processing techniques to recognize the one or more actions of the 25natural language command.  (using the external speech facility to process the data BUT executing it inherently in the local application, the command is processed with ASR performed externally and vocabulary for instance adapted externally, in other words, processing externally but executing locally at n-number of applications 112 based on context of input identified in command e.g. “Send SMS” versus “Directions to” versus “Play song, data to be transmitted externally and processed 0061, 0099, 0101, 0182, 0189, 0194 with fig. 1, 1c, 7, and 7c expressly “speech may be communicated and recognized by an external speech recognition facility to produce an external output” and 0097 access to greater information, including metadata appended to the recording)


Re claim 13, Phillips teaches
13. (Original) The method as described in claim 10, wherein the natural language data includes voice data comprising raw voice data collected at the client device via one or more microphones of the client device.  (the same concept applies for speech or text inherently since the end result is text, using the external speech facility to process the data BUT executing it inherently in the local application, the command is processed with ASR performed externally and vocabulary for instance adapted externally, in other words, processing externally but executing locally at n-number of applications 112 based on context of input identified in command e.g. “Send SMS” versus “Directions to” versus “Play song, data to be transmitted externally and processed 0061, 0099, 0101, 0182, 0189, 0194 with fig. 1, 1c, 7, and 7c expressly “speech may be communicated and recognized by an external speech recognition facility to produce an external output” and 0097 access to greater information, including metadata appended to the recording)


Re claim 15, Phillips teaches
15. (Original) The method as described in claim 10, wherein the generating the executable script further comprises:  5selecting an application vocabulary associated with the client application; and (the external processing has access to greater information with more comprehensive results thereby enhancing at least vocabulary and language models 0099, 0101, 0182, 0189, 0194 with fig. 1, 1c, 7, and 7c expressly “speech may be communicated and recognized by an external speech recognition facility to produce an external output” and 0097 access to greater information, including metadata appended to the recording)
 generating the executable script by selecting executable script from the application vocabulary that is mapped to the one or more identified actions.  (using the external speech facility to process the data BUT executing it inherently in the local application, the command is processed with ASR performed externally and vocabulary for instance adapted externally, in other words, processing externally but executing locally at n-number of applications 112 based on context of input identified in command e.g. “Send SMS” versus “Directions to” versus “Play song, data to be transmitted externally and processed 0061, 0099, 0101, 0182, 0189, 0194 with fig. 1, 1c, 7, and 7c expressly “speech may be communicated and recognized by an external speech recognition facility to produce an external output” and 0097 access to greater information, including metadata appended to the recording)


Re claim 16, Phillips teaches
1016. (Original) The method as described in claim 10, wherein selection of the application vocabulary is based on a client application identifier included with the natural language data.   (metadata appended to the recording using the external speech facility to process the data BUT executing it inherently in the local application, the command is processed with ASR performed externally and vocabulary for instance adapted externally, in other words, processing externally but executing locally at n-number of applications 112 based on context of input identified in command e.g. “Send SMS” versus “Directions to” versus “Play song, data to be transmitted externally and processed 0061, 0099, 0101, 0182, 0189, 0194 with fig. 1, 1c, 7, and 7c expressly “speech may be communicated and recognized by an external speech recognition facility to produce an external output” and 0097 access to greater information, including metadata appended to the recording)


Re claim 17, Phillips teaches
17. (Original) The method as described in claim 10, wherein the natural 15language data further includes a representation of content of the client application, and wherein the executable script is generated based at least in part on the representation of the content.  (using the external speech facility to process the data BUT executing it inherently in the local application, the command is processed with ASR performed externally and vocabulary for instance adapted externally, in other words, processing externally but executing locally at n-number of applications 112 based on context of input identified in command e.g. “Send SMS” versus “Directions to” versus “Play song, data to be transmitted externally and processed 0061, 0099, 0101, 0182, 0189, 0194 with fig. 1, 1c, 7, and 7c expressly “speech may be communicated and recognized by an external speech recognition facility to produce an external output” and 0097 access to greater information, including metadata appended to the recording)


Re claim 19, Phillips teaches
19. (Original) The service provider system of claim 18, wherein the communicating causes the client application to blindly execute the executable 10code without any additional natural language processing.  (using the external speech facility to process the data BUT executing it inherently in the local application, the command is processed with ASR performed externally and vocabulary for instance adapted externally, in other words, processing externally but executing locally at n-number of applications 112 based on context of input identified in command e.g. “Send SMS” versus “Directions to” versus “Play song, data to be transmitted externally and processed 0061, 0099, 0101, 0182, 0189, 0194 with fig. 1, 1c, 7, and 7c expressly “speech may be communicated and recognized by an external speech recognition facility to produce an external output” and 0097 access to greater information, including metadata appended to the recording)


Re claim 20, Phillips teaches
(the external processing has access to greater information with more comprehensive results thereby enhancing at least vocabulary and language models 0099, 0101, 0182, 0189, 0194 with fig. 1, 1c, 7, and 7c expressly “speech may be communicated and recognized by an external speech recognition facility to produce an external output” and 0097 access to greater information, including metadata appended to the recording)


Re claim 21, Phillips teaches
21. (New) The method as described in claim 1, wherein the natural 20language data communicated to the service provider system includes raw data of the natural language command and an identifier of the client application. (metadata appended to the recording using the external speech facility to process the data BUT executing it inherently in the local application, the command is processed with ASR performed externally and vocabulary for instance adapted externally, in other words, processing externally but executing locally at n-number of applications 112 based on context of input identified in command e.g. “Send SMS” versus “Directions to” versus “Play song, data to be transmitted externally and processed 0061, 0099, 0101, 0182, 0189, 0194 with fig. 1, 1c, 7, and 7c expressly “speech may be communicated and recognized by an external speech recognition facility to produce an external output” and 0097 access to greater information, including metadata appended to the recording)


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571)-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2656                                                                                                                                                                                                        
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov